DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
Amended claims dated 30 August 2022 have been entered.
Claims 1-2, 5, 8, 15, 17-19, 24-27, 32, 37, 39, 47, 67-70, 73, 75, 77, 79, 81 and 84 are pending.
Election/Restrictions
Inventive Group Election
Applicant’s election of Group I, claims 1-2, 5, 8, 15, 17-19, 24-27, 32, 37, 39, 47 and 67, in the reply filed on 30 August 2022 is acknowledged.
Claims 68-70, 73, 75, 77, 79, 81 and 84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Species Election
Applicant’s election of the species of example 197, shown below, in the reply filed on 30 August 2022 is acknowledged.

    PNG
    media_image1.png
    315
    403
    media_image1.png
    Greyscale

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species...” 

The elected species appears allowable over the prior art.  
The search was further extended to the species listed in claim 47 which also appear allowable over the prior art. 
The search was further extended to the species according to the generic Markush formula of claim 37 which also appear allowable over the prior art.
The search was further extended to the species according to generic Markush formula of claim 15.

Prior art which is anticipatory of the generic claims has been found, see the below art rejections.  The provisional election is given effect.  The search of the generic claims has not been extended unnecessarily to cover all nonelected species
Claims to the nonelected species are held withdrawn from further consideration.  The elected species reads on group I claims 1-2, 8, 15, 18, 37, 39, 47 and 67.

Claims 5, 17, 19, 24-27 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Election was made without traverse.

The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed September 25, 2020 and claims the benefit of priority of United States Provisional Application No. 62/907,146, filed 27 Sep, 2019.

Information Disclosure Statements
The IDS’s dated 01/22/2021, 05/04/2021 and 08/30/2022 have been received, entered and considered, a signed copy of each is included herein.
Status of the claims
Claims 1-2, 8, 15, 47 and 67 are pending and rejected.
Claims 18, 37 and 39 are objected to.
Claims 5, 17-19, 24-27, 32, 68-70, 73, 75, 77, 79, 81 and 84 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 3-4, 6-7, 9-14, 16, 20-23, 28-31, 33-36, 38, 40-46, 48-66, 71-72, 74, 76, 78, 80, 82-83 and 85-89 were cancelled by the Applicant.

Claim Objections
Claims 18, 37 and 39 are objected to as depending from a rejected base claim.  The claims are not allowable since they each depend directly or indirectly from rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 depends from claim 1 and recites the limitation of the species of example 299 in the listing of species at column 1, row 4 of page 35 of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Example 299 of claim 47 is shown below left with formula (I) of claim 1 on the right:

    PNG
    media_image2.png
    359
    654
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    270
    261
    media_image3.png
    Greyscale

Example 299 is outside the scope of the genus of claim 1 since it necessarily has an alkyl group as one and an aryl group as the other of R1a and R1b of formula (I).
Claim 1 does not allow for this combination of structural elements, the definition for R1a and R1b is shown below:

    PNG
    media_image4.png
    285
    1151
    media_image4.png
    Greyscale

A phenyl group is not “chosen from H and alkyl” and R1a and R1b are not combined to form a ring in example 299.
Therefore, there is no antecedent basis in the genus of claim 1 for the species of example 299 listed in claim 47.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 depends from claim 1 and recites a species which is outside the scope of claim 1, see above.  Therefore, claim 47 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Examiner cites STN REGISTRY Database records in the below grounds of rejection.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that a compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public.

[1] Claims 1-2, 8 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for RN 2323881-41-8, "[3-(4-Cyclopropyl-1H-1,2,3-triazol-1-yl)-1-pyrrolidinyl][3-(trifluoromethyl)bicyclo[1.1.1]pent-1-yl]methanone", Entered STN 04 June 2019:

    PNG
    media_image5.png
    650
    1367
    media_image5.png
    Greyscale

This is a claimed compound of formula (I) per claim 1 wherein X is alkylene (methylene) substituted with two R7 and R7 is halo (F); R2 is halo (F); R1a and R1b, together with the intervening nitrogen, combine to form heterocycloalkyl (pyrrolidine), which is substituted with one R3, and R3 is heteroaryl (triazole) which is substituted with R6 and R6 is cycloalkyl (cyclopropyl).
The compound reads on claims 1-2 and 8.
Regarding claim 67, the compound is disclosed as being listed in a chemical catalog of materials offered for sale by a fine chemical supplier.  Such “chemical catalog” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “pharmaceutical composition".  

[2] Claims 1-2, 15 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for RN 2373678-19-2, "3-[[2-(3-Methoxyphenyl)-1-pyrrolidinyl]carbonyl]bicyclo[1.1.1]pentane-1-carboxylic acid", Entered STN 04 September 2019:

    PNG
    media_image6.png
    962
    790
    media_image6.png
    Greyscale

This is a claimed compound of formula (I) per claim 1 wherein X is carbonyl; R2 is hydroxy; R1a and R1b, together with the intervening nitrogen, combine to form heterocycloalkyl (pyrrolidine), which is substituted with one R3, and R3 is aryl (phenyl) which is substituted with R6 and R6 is alkoxy (methoxy).
This is a claimed compound of formula (II) per claim 15 wherein X is carbonyl; R2 is hydroxy; Y is CH2 and Y and the intervening carbons and nitrogen combine to form heterocycloalkyl (pyrrolidine), m is 0 and R4 is absent; [n is 0 and R6 is absent; W is C(R6a) and R6a is alkoxy (methoxy)] or [W is C(R6a), R6a is H, n is 1 and R6 is alkoxy (methoxy)].
The compound reads on claims 1-2 and 15.
Regarding claim 67, the compound is disclosed as being a member of a “chemical library” from the collection of chemicals offered for sale by a fine chemical supplier.  Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “pharmaceutical composition".  

Claims 18, 37, 39 and 47
No prior art rejections of examined claims 18, 37, 39 and 47 is set forth herein.
Claim 18 limits the compound of formula (II) of claim 15 to those wherein Y is N and m is 0.  This limitation requires that Y and the intervening carbons and nitrogen combine to form either an unsubstituted heteroaryl of pyrazole or an unsubstituted heterocycloalkyl of pyrazoline.  RN 2373678-19-2 cited above is the closest prior art species to this subgenus.  The prior art does not disclose or provide any reasons that would lead one to a compound according to claim 18.
The Markush genus of claim 37 is not anticipated or obvious over the prior art of record.  The genus of formula (VII) is similar to that of claim 18, but requires even further structural features, in particular a heteroatom linked aromatic grouping attached to the “right side” of the structure together with a pyrazoline or pyrrolidine group on the “left-side” substituted with an aromatic moiety.  The prior art does not disclose or provide any reasons that would lead one to such a compound.  Claim 39 depends directly from claim 37.
Claim 47 is a list of species which are not anticipated or obvious over the prior art of record.  The closest prior is represented by the cited STN records above and/or the WO2016185423 (IDS) or US20190092714 (IDS) disclosures.  
WO2016185423 teaches compounds with the same utility as those of the present claims.  The broad generic teachings of WO2016185423 arguably overlap with at least some of the species of claim 47, see pages 3-4.  However, there are no species with close similarity that would reasonably suggest any further modification to obtain a claimed species.  See, for example the species of example 17 on page 96 of WO2016185423 which shares some chemical similarity:

    PNG
    media_image7.png
    178
    228
    media_image7.png
    Greyscale

The compound differs at least since there is a phenyl group instead of a bicyclopentane moiety attached to the right side.  
See US20190092714 (IDS) example 20 on page 14:

    PNG
    media_image8.png
    193
    367
    media_image8.png
    Greyscale

This compound differs from the closest species of claim 47 in multiple ways.  For example the bromophenyl moiety is not present on any of the claimed species.  The reference does not reasonably suggest any further modification to obtain a claim 47 species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625